Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Objections
Claim 5 is objected to because of the following informalities:  the presence of the phrase “the solution is” followed by a list of compositions that are not solutions. In particular the current claim states where “the solution is” followed by a list of solvents.  Because the language provided uses the word “is” the language is not inclusive of other components.  Therefore a “solution” cannot technically be a solvent alone. A solution comprises a solvent and solute.  The examiner assumes that the applicant likely intended the phrase to be “the solution comprises” and for the purposes of examination the claims will be treated as though this is the intended claim language but appropriate correction is also required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (USPGPub 2008/0003251).
Regarding claims 1-3, Zhou teaches coating a polypropylene [0069] suture [0062] with a conductive polypyrrole [0102] coating by dissolving the coating material including a dopant in a solvent [0107] and coating the suture with the solution via dip coating and evaporation of solvent [0106-107].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (USPGPub 2008/0003251) as applied to claims 1-3 above and further in view of Hadba (US8329205).
Regarding claim 4, the teachings of Zhou are as shown above. Zhou fails to teach wherein the therapeutic dopant is iodine.  However, Hadba teaches that a known therapeutic dopant used suture coating (abstract) is iodine (claim 14).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the iodine of Hadba in the suture coating method of Zhou as a simple substitution of a known therapeutic agent applied to sutures for another wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (USPGPub 2008/0003251) as applied to claims 1-3 above and further in view of Webster (USPGPub 2016/0215108).
Regarding claim 5, the teachings of Zhou are as shown above. Zhou fails to teach explicitly which solvents may be used in his coating method.  However, Webster teaches that DMSO is a known solvent used in conjunction with polypyrrole for the provision of biomedical [0009] coatings [0004]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the DMSO of Webster in the suture coating method of Zhou as a simple substitution of one known solvent for another wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717